UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1192


RHONDA T. BRANTLEY,

                Plaintiff – Appellant,

          v.

ETHICON, INCORPORATED; JOHNSON & JOHNSON,

                Defendants - Appellees.



                               No. 16-1194


SHELIA L. BRACATO,

                Plaintiff – Appellant,

          v.

ETHICON, INCORPORATED; JOHNSON & JOHNSON,

                Defendants - Appellees.



Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston.    Joseph R. Goodwin,
District Judge. (2:12-cv-02605; 2:12-cv-02697; 2:12-md-02327)


Submitted:   August 12, 2016                 Decided:   August 24, 2016


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Tracy W. Houck, Ron Riggle, HOUCK & RIGGLE, LLC, Ruston,
Louisiana, for Appellants.     Philip Combs, David B. Thomas,
Daniel R. Higginbotham, THOMAS COMBS & SPANN, PLLC, Charleston,
West Virginia; John C. Henegan, Sr., Christy Jones, Susanna
Moore Moldoveanu, BUTLER SNOW LLP, Ridgeland, Mississippi, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Rhonda    T.    Brantley        and    Shelia       L.    Bracato       appeal   the

district court’s orders dismissing these actions for failure to

timely effect service of process.                   We have reviewed the records

and find no reversible error.                     Accordingly, we affirm for the

reasons   stated      by   the       district     court.        Brantley    v.    Ethicon,

Inc., Nos. 2:12-cv-02605, 2:12-md-02327 (S.D. W. Va. Jan. 25,

2016);     Bracato         v.        Ethicon,       Inc.,       Nos.     2:12-cv-02697,

2:12-md-02327 (S.D. W. Va. Jan. 25, 2016).                             We dispense with

oral    argument      because        the    facts    and    legal      contentions      are

adequately      presented       in    the    materials      before      this    court   and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              3